DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2021 has been entered.

 Response to Amendment and Arguments
In view of the amendment filed on October 6, 2021, claims 4 and 8-10 have been canceled and claims 2-3 and 5-7 have been amended. Accordingly, claims 2-3 and 5-7 are pending and under examination.
The amendment to claims 2-3 overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, therefore, the rejection has been 
As to prior art rejections, Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the combination of Hilaire et al. and Lashinskie et al fails to disclose the new limitation of “proximally retracting the first catheter through a side hole in the second stent and out a proximal end of the second stent so that a proximal end of the first stent is aligned with the side hole in the second stent” Examiner respectfully traverses Applicant’s remarks.
Attention is directed to Hilaire reference, figures 11-12 and paragraph [0112] clearly disclose that first catheter 104 and second catheter 102 being configured to allow longitudinal sliding of the first expandable member 132 under a proximal portion of the second stent 170 in order to position the sidebranch stent 178 with respect to the side hole of the main stent 170 to treat a bifurcation (para [0112]: “Once the main stent 170 is in the desired position, the first inflatable balloon 130 is inflated to expand the main stent 170 and to seat it securely within the vessel, as shown in FIG. 11. Then, the first inflatable balloon 130 is deflated and the linking device 160 is released so that the second balloon catheter 104 can be advanced into the second sidebranch. The second inflatable balloon 132 is inflated to expand the sidebranch stent 178 and to seat it securely within the second sidebranch vessel, while simultaneously opening the side opening 172 in the main stent 170, as shown in FIG. 12.”) Further, a person of ordinary skill in the art would recognize there to be a finite number solutions that may be pursued with reasonable expectation of success to positioning the side branch stent 178 within a sidebranch lumen and with respect to the side hole of the main branch stent 170 to align the side branch stent 178 with the side hole 172 in the 

Priority
The present application is a Continuation of U.S. Ser. No. 13/071,251 filed Mar. 24, 2011; which application claims the benefit of U.S. Provisional Application No. 61/317,105 filed Mar. 24, 2010; and is a continuation-in-part of PCT Application No. PCT/US2009/058505 filed Sep. 25, 2009; which claims the benefit of U.S. Provisional Application No. 61/194,346 filed Sep. 25, 2008, is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hilaire et al. (US 2007/0282419, which is cited in the IDS filed on 01/18/19).

Referring to claim 2, Hilaire discloses a method for treating a bifurcation in a vessel (abstract; Figs. 10-13; and para [0109]-[0113]), said method comprising:
Providing a first delivery catheter having a first elongate shaft 104 (catheter 104 as shown Figs. 10-12 has been interpreted “a first elongate shaft”) and a first expandable member 132 (para [0112]: “second inflatable balloon 132”) disposed adjacent a distal end of the first elongate shaft, and a first stent 178 (para [0112]: “sidebranch stent 178”) disposed over the first expandable member 132;
providing a second delivery catheter (Figs. 10-13 and para [0112]) having a second elongate shaft 102 (catheter 102 as shown Figs. 10-12 has been interpreted “a second elongate shaft”) and a second expandable member 130 (para [0112]: “first inflatable balloon 130”) disposed adjacent a distal end of the second elongate shaft, and a second stent 170 (para [0112]: “main stent 170”) disposed over the first expandable member 130;
advancing the first 104 and second 102 delivery catheters toward a treatment region in the bifurcated blood vessel (Fig. 10);
radially expanding the second stent 170 into engagement with the treatment region (Fig. 11); and 
radially expanding the first stent 178 into engagement with the treatment region (Fig. 12).

Referring again to claim 2, Hilaire discloses the invention substantially as claimed except for disclosing the step of “proximally retracting the first catheter 104 through a side hole in the second stent 170 and out a proximal end of the second stent so that a proximal end of the first stent 178 is aligned with the side hole in the second stent 170” (emphasis added).

Again referring to claim 2, attention is directed to Hilaire reference. Figures 11-12 and paragraph [0112] clearly disclose that first catheter 104 and second catheter 102 being configured to allow longitudinal sliding of the first expandable member 132 under a proximal portion of the second stent 170 in order to position the sidebranch stent 178 with respect to the side hole of the main stent 170 to treat a bifurcation (para [0112]: “Once the main stent 170 is in the desired position, the first inflatable balloon 130 is inflated to expand the main stent 170 and to seat it securely within the vessel, as shown in FIG. 11. Then, the first inflatable balloon 130 is deflated and the linking device 160 is released so that the second balloon catheter 104 can be advanced into the second sidebranch. The second inflatable balloon 132 is inflated to expand the sidebranch stent 178 and to seat it securely within the second sidebranch vessel, while simultaneously opening the side opening 172 in the main stent 170, as shown in FIG. 12.”) Further, a person of ordinary skill in the art would recognize there to be a finite number solutions that may be pursued with reasonable expectation of success to positioning the side branch stent 178 within a sidebranch lumen and with respect to the side hole of the main branch stent 170 to align the side branch stent 178 with the side hole 172 in the main branch stent 170 in a longitudinal manner as depicted in figure 12: advancement of the away from and retraction toward the side hole within the stent. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to try advancing the first catheter 104 or proximally retracting the first catheter 104, depended on the location of the first stent/sidebranch .

Allowable Subject Matter
Claims 3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 3, Hilaire discloses the method of claim 2, wherein the first stent 178 is fully crimped to the first expandable member 132 to prevent movement of the first stent relative to the first expandable member during the advancement (Fig. 10), and wherein the second stent 170 is partially crimped to the second expandable member 130 to prevent movement of the second stent relative to the second expandable member (Figs. 10). Hilaire fails to disclose the second stent 170 is partially crimped to the second expandable member 130 to prevent movement of the second stent relative to the second expandable member during the advancement while permitting movement of the first stent 178 relative to the second expandable member 130 during the advancement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUAN V NGUYEN/Primary Examiner, Art Unit 3771